
	
		II
		110th CONGRESS
		1st Session
		S. 2147
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2007
			Mr. Reid (for
			 Mr. Obama (for himself,
			 Mr. Durbin, Mr.
			 Whitehouse, Mr. Byrd, and
			 Mr. Kerry)) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require accountability for contractors
		  and contract personnel under Federal contracts, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Security Contractor Accountability Act
			 of 2007.
		2.Legal status of
			 contract personnel
			(a)Clarification of
			 the Military Extraterritorial Jurisdiction Act
				(1)Inclusion of
			 contractorsSubsection (a) of
			 section
			 3261 of title 18, United States Code, is amended—
					(A)by striking
			 or at the end of paragraph (1);
					(B)by striking the
			 comma at the end of paragraph (2) and inserting ; or; and
					(C)by inserting after
			 paragraph (2) the following:
						
							(3)while employed
				under a contract (or subcontract at any tier) awarded by any department or
				agency of the United States, where the work under such contract is carried out
				in an area, or in close proximity to an area (as designated by the Department
				of Defense), where the Armed Forces is conducting a contingency
				operation,
							.
					(2)DefinitionSection
			 3267 of title 18, United States Code, is amended by adding at the end the
			 following:
					
						(5)The term
				contingency operation has the meaning given such term in section
				101(a)(13) of title
				10.
						.
				(b)Department of
			 Justice Inspector General Report
				(1)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Inspector General of the Department of Justice shall submit to
			 Congress a report in accordance with this subsection.
				(2)Content of
			 reportThe report under
			 paragraph (1) shall include—
					(A)a description of the status of Department
			 of Justice investigations of alleged violations of
			 section
			 3261 of title 18, United States Code, to have been committed by
			 contract personnel, which shall include—
						(i)the
			 number of complaints received by the Department of Justice;
						(ii)the
			 number of investigations into complaints opened by the Department of
			 Justice;
						(iii)the number of
			 criminal cases opened by the Department of Justice; and
						(iv)the
			 number and result of criminal cases closed by the Department of Justice;
			 and
						(B)findings and recommendations about the
			 number of criminal cases prosecuted by the Department of Justice involving
			 violations of section 3261 of title 18, United
			 States Code.
					(3)Format of
			 reportThe report under
			 paragraph (1) shall be submitted in
			 unclassified format, but may contain a classified annex as appropriate.
				3.Federal Bureau of
			 Investigation investigative unit for contingency operations
			(a)Establishment of
			 Theater Investigative UnitThe Director of the Federal Bureau of
			 Investigation shall ensure that there are adequate personnel through the
			 creation of Theater Investigative Units to investigate allegations of criminal
			 violations of section 3261 of title 18, United
			 States Code, by contract personnel.
			(b)Responsibilities
			 of Theater Investigative UnitThe Theater Investigative Unit established
			 for a theater of operations shall—
				(1)investigate
			 reports that raise reasonable suspicion of criminal misconduct by contract
			 personnel;
				(2)investigate
			 reports of fatalities resulting from the use of force by contract personnel;
			 and
				(3)upon conclusion of
			 an investigation of alleged criminal misconduct, refer the case to the Attorney
			 General of the United States for further action, as appropriate in the
			 discretion of the Attorney General.
				(c)Responsibilities
			 of Federal Bureau of Investigation
				(1)ResourcesThe Director of the Federal Bureau of
			 Investigation shall ensure that each Theater Investigative Unit has adequate
			 resources and personnel to carry out its responsibilities.
				(2)NotificationThe Director of the Federal Bureau of
			 Investigation shall notify Congress whenever a Theater Investigative Unit is
			 established or terminated in accordance with this section.
				(d)Responsibilities
			 of other Federal agenciesAn
			 agency operating in an area, or in close proximity to an area (as designated by
			 the Department of Defense), where the Armed Forces is conducting a contingency
			 operation shall cooperate with and support the activities of the Theater
			 Investigative Unit. Any investigation carried out by the Inspector General of
			 an agency shall be coordinated with the activities of the Theater Investigative
			 Unit as appropriate.
			4.DefinitionsIn this Act:
			(1)Covered
			 contractThe term covered contract means an
			 agreement—
				(A)that is—
					(i)a
			 prime contract awarded by an agency;
					(ii)a subcontract at any tier under any prime
			 contract awarded by an agency; or
					(iii)a task order issued under a task or
			 delivery order contract entered into by an agency; and
					(B)according to which the work under such
			 contract, subcontract, or task order is carried out in a region outside the
			 United States in which the Armed Forces are conducting a contingency
			 operation.
				(2)AgencyThe
			 term agency has the meaning given the term Executive
			 agency in section 105 of title 5, United States
			 Code.
			(3)Contingency
			 operationThe term contingency operation has the
			 meaning given the term
			 section
			 101(13) of title 10, United States Code.
			(4)ContractorThe
			 term contractor means an entity performing a covered
			 contract.
			(5)Contract
			 personnelThe term contract personnel means persons
			 assigned by a contractor (including subcontractors at any tier) to perform work
			 under a covered contract.
			5.Effective
			 date
			(a)ApplicabilityThe provisions of this Act shall apply to
			 all covered contracts and all covered contract personnel in which the work
			 under the contract is carried out in an area, or in close proximity to an area
			 (as designated by the Department of Defense), where the Armed Forces is
			 conducting a contingency operation on or after the date of the enactment of
			 this Act.
			(b)Immediate
			 effectivenessThe provisions of this Act shall enter into effect
			 immediately upon the enactment of this Act.
			(c)ImplementationWith
			 respect to covered contracts and covered contract personnel discussed in
			 subsection (a)(1), the Director of the Federal Bureau of Investigation, and the
			 head of any other agency to which this Act applies, shall have 90 days after
			 the date of the enactment of this Act to ensure compliance with the provisions
			 of this Act.
			
